                  Case 1:09-md-02013-PAC Document 57                         Filed 09/30/10 Page 1 of 45


                                                                              USDC SDNY
                                                                              DOCUMENT
                                                                              ELECTRONICALLY FILED
 UNITED STATES DISTRICT COURT                                                 DOC #: _________________
 SOUTHERN DISTRICT OF NEW YORK                                                DATE FILED: 11/07/2018
       UNITED STATES DISTRICT COURT
 -------------------------------------                              X
       SOUTHERN DISTRICT
 UTIL AUDITORS,         LLC,          OF NEW YORK                   :
       -----------------------------------------------------------x :
       In re FANNIEPlaintiff,
                         MAE 2008 SECURITIES                      ::   08 Civ. 7831 (PAC)
       LITIGATION                                                 ::   09 MD 2013 (PAC)
      -against-                                                   : : No. 17 Civ. 4673 (JFK)
                                                                  ::  OPINION    & ORDER
                                                                           OPINION    & ORDER
       -----------------------------------------------------------x
 HONEYWELL INTERNATIONAL INC.,                                      :
                                                                    :
                        Defendant.                                  :
                                                                    :
       HONORABLE PAUL A. CROTTY, United StatesXDistrict Judge:
 -------------------------------------
APPEARANCES
FOR PLAINTIFF UTIL AUDITORS, LLC BACKGROUND1
     Jason Louis Solotaroff
     GISKAN,The
              SOLOTAROFF       & ANDERSON
                early years of this decade saw aLLP
                                                 boom in home financing which was fueled, among

FOR DEFENDANT
      other things,HONEYWELL     INTERNATIONAL
                    by low interest rates and lax creditINC.
                                                        conditions. New lending instruments, such as
     Creighton Reid Magid
     Kaleb   McNeely
      subprime  mortgages (high credit risk loans) and Alt-A mortgages (low-documentation loans)
     DORSEY & WHITNEY LLP
      kept the boom going. Borrowers played a role too; they took on unmanageable risks on the
JOHN F. KEENAN, United States District Judge:
      assumption that the market would continue to rise and that refinancing options would always be
     Before the Court is Defendant Honeywell International
      available in the future. Lending discipline was lacking in the system. Mortgage originators did
Inc.’s (“Honeywell”) motion under Federal Rule of Civil
      not hold these high-risk mortgage loans. Rather than carry the rising risk on their books, the
Procedure 12(b)(6) to dismiss Plaintiff Util Auditors, LLC’s
      originators sold their loans into the secondary mortgage market, often as securitized packages
(“Util”) complaint. For the reasons below, Honeywell’s motion
      known as mortgage-backed securities (“MBSs”). MBS markets grew almost exponentially.
is granted.
              But then the housing bubble burst. In 2006, the demand for housing dropped abruptly
                                     I. Background
      and home prices began to fall. In light of the changing housing market, banks modified their
                                 A. Factual Background
      lending practices and became unwilling to refinance home mortgages without refinancing.
     The following facts and allegations are taken from the

complaint
      1
          and, at this stage, must be deemed to be true.
          Unless otherwise indicated, all references cited as “(¶ _)” or to the “Complaint” are to the Amended Complaint,
         dated June 22, 2009. For purposes of this Motion, all allegations in the Amended Complaint are taken as true.
Plaintiff Util is a limited liability corporation with its


                                                      1           1
principal place of business in Florida, where both of its

members are domiciled. (Compl. ¶ 9, ECF No. 1 (filed June 21,

2017).)   Defendant Honeywell is a Delaware corporation with its

principal place of business in New Jersey. (Id. ¶ 10.)

     Util provides auditing services that identify ways for

companies to save money on their utility bills and service

contracts. (Id. ¶¶ 1, 11.)   On March 17, 2016, Util and

Honeywell entered into a Master Services Agreement (the

“Agreement”) which specified that Util would (1) conduct an

“invoice analysis” by identifying surcharges, consumption

errors, penalties, and taxes which Honeywell could recover and

(2) perform a “savings implementation” to help Honeywell

implement Util’s recommendations. (Id. ¶¶ 14-15.)   In exchange

for these services, Honeywell would pay Util 10 or 15 percent of

“total past generated savings” per year depending on the annual

energy expenditure of the sites with savings. (Id. ¶ 16.)

     On May 24, 2016, Util began its work. (Id. ¶ 18.)     Util

alleges that, from the outset, Honeywell deviated from the

Agreement by requesting that Util proceed with only the largest

facilities first and withholding data and invoices from its

other facilities. (Id. ¶ 3.)   To accommodate its client, Util

agreed to this request, under the condition that Honeywell would

eventually send all invoices, as originally agreed. (Id.)



                                 2
     Soon thereafter, Util identified savings opportunities for

Honeywell in Arizona, Kansas, Louisiana, New Mexico, and “other

states.” (Id. ¶¶ 18-20.)   In July 2016, Honeywell facilities in

Kansas and New Mexico approved the pursuit of the Util-

identified exemptions and refunds. (Id. ¶ 19.)

     On August 29, 2016, Util had a call with Ray Merchant

(“Merchant”) and other members of Honeywell’s Tax Department

during which Merchant informed Util that he felt there was no

value to its services and that Honeywell was capable of

identifying these savings opportunities itself. (Id. ¶ 21.)      In

subsequent communications, however, Honeywell employee Cristian

Olteanu (“Olteanu”) advised Util that, though Honeywell would be

using internal resources to complete the cost reductions

project, Util would still be compensated pursuant to the

Agreement. (Id. ¶ 22.)

     On December 1, 2016, Olteanu requested Util’s assistance in

compiling information to obtain the Util-identified exemptions

in Arizona, Kansas, and New Mexico. (Id. ¶ 23.)    Though Util

expressed “its discomfort and fear that it was being used and

circumvented,” it agreed to provide assistance. (Id.)

     On January 4, 2017, Olteanu informed Util that Honeywell

had determined that it did not meet the criteria for a

manufacturer’s exemption in Arizona. (Id. ¶ 24.)    Nevertheless,

in February 2017, Honeywell changed its status with the Arizona

                                 3
Power Service Electric Company (“APS”) in line with the

opportunity Util had identified. (Id. ¶ 25.)     Util alleges that

this change proves that Olteanu was not being truthful and that

Honeywell did, in fact, believe it met the criteria. (Id.)

     On March 9, 2017, Honeywell terminated the Agreement. (Id.

¶ 26.)    The next day, Olteanu falsely represented to Util that

Honeywell had not pursued any of Util’s recommendations. (Id.)

     On April 5, 2017, APS informed Util that Honeywell could

receive a refund of prior taxes paid by requesting one and

providing limited additional information. (Id. ¶ 27.)    Util

alleges, on information and belief, that Honeywell has received

such exemptions and refunds in Arizona and elsewhere based on

Util’s work. (Id.)    This, Util believes, entitles them to

$369,300 plus $88,000 a year for its Arizona, Kansas, and New

Mexico work alone. (Id. ¶¶ 28-29.)    To date, however, Honeywell

has made no payments. (Id. ¶ 26.)

                         B. Procedural History

     On June 21, 2017, Util filed a complaint alleging one count

for breach of contract and one count for breach of the covenant

of good faith and fair dealing, both under New York law. (Id. ¶¶

31-40.)

     On October 4, 2017, Honeywell filed the instant motion,

under Rule 12(b)(6), to dismiss the complaint.

                         II. Legal Standard

                                  4
     To survive a motion to dismiss pursuant to Rule 12(b)(6),

“a complaint must contain sufficient factual matter . . . to

‘state a claim to relief that is plausible on its face.’”

Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009) (quoting Bell Atl.

Corp. v. Twombly, 550 U.S. 544, 570 (2007)).   The Court’s charge

in ruling on a Rule 12(b)(6) motion “is merely to assess the

legal feasibility of the complaint, not to assay the weight of

the evidence which might be offered in support thereof.”

Eternity Global Master Fund Ltd. v. Morgan Guar. Trust Co. of

N.Y., 375 F.3d 168, 176 (2d Cir. 2004) (quoting Geisler v.

Petrocelli, 616 F.2d 636, 639 (2d Cir. 1980)).   The Court must

construe the complaint in the light most favorable to the

plaintiff, “taking its factual allegations to be true and

drawing all reasonable inferences in the plaintiff’s favor.”

Harris v. Mills, 572 F.3d 66, 71 (2d Cir. 2009).   The Court,

however, is not required to credit “mere conclusory statements”

or “[t]hreadbare recitals of the elements of a cause of action.”

Iqbal, 556 U.S. at 678.   A complaint that offers such “labels

and conclusions” or naked assertions without “further factual

enhancement” will not survive a motion to dismiss. Id. (citing

Twombly, 550 U.S. at 555, 557).

                          III. Discussion

     Honeywell argues that Util has failed “to allege facts

sufficient to establish a plausible claim of breach of contract

                                  5
or of breach of the covenant of good faith and fair dealing.”

(Mem. of L. in Supp. of Mot. to Dismiss, at 4, ECF No. 18 (filed

Oct. 4, 2017) [hereinafter “Supp.”].)

                        A. Breach of Contract

     To state a claim for breach of contract under New York law,

a plaintiff must allege “(1) an agreement, (2) adequate

performance by the plaintiff, (3) breach by the defendant, and

(4) damages.” Fischer & Mandell, LLP v. Citibank, N.A., 632 F.3d

793, 799 (2d Cir. 2011) (citations omitted).

     Honeywell argues that Util has failed to state a breach of

contract claim as Util has failed to allege damages. (Supp. at

5-6.)   Pursuant to the Agreement, Honeywell argues, it owed Util

no fees unless Honeywell approved the Util-identified savings

measures, Util implemented the approved measures, and the

measures yielded savings. (Def.’s Reply in Supp. of Mot. to

Dismiss, at 3, ECF No. 19 (filed Oct. 4, 2017) [hereinafter

“Reply”] (citing Services Agreement, at 15-16, ECF No. 18-2 at

Ex. A [hereinafter “Agreement”]; Compl. ¶ 15-17).)   As the

complaint fails to allege that Util provided these services,

Honeywell argues, it failed to allege damages. (Id.)

            1. Honeywell’s Failure to Pay Util for Savings

     The complaint alleges Honeywell breached the Agreement when

Honeywell obtained savings as a result of Util’s work, but

failed to pay the percentage the Agreement required. (Compl. ¶

                                 6
34.)    Util argues that it adequately pled damages, which it

describes as the contingent share Honeywell owes Util on savings

it identified and Honeywell implemented in Arizona and “other

states.” (Pl.’s Mem. in Opp. to Def.’s Mot. to Dismiss, at 6,

ECF No. 20 (filed Oct. 5, 2017) [hereinafter “Opp.”].)

       Pursuant to the Agreement’s “process description,” after

Util made its recommendations and Honeywell approved them, “Util

auditors [would] obtain historical documentation directly from

providers,” which Util would then use to perform a detailed

audit and implement the approved recommendations. (Agreement at

16.)    Once the audit and implementation were complete, Util

would “validate that the cost reductions ha[d] been implemented

by verifying cost savings on the first billing cycle following

implementation,” and following up with providers as necessary.

(Id.)    Following validation, Util would send Honeywell an

invoice for “savings [that] can be clearly demonstrated.” (Id.

at 16-17.)    Additionally, where applicable, Util would “provide

ongoing analysis to demonstrate how cost savings [were] being

achieved.” (Id.)    The Agreement also specified that “Honeywell

may, at any time, terminate th[e] Agreement . . . in whole or in

part, with or without cause, without liability or obligation,

for Services not yet performed.” (Agreement § 4.2.)    Should such

termination occur, “Honeywell’s sole liability to [Util], and



                                  7
[Util’s] sole and exclusive remedy, [would be] payment for

Services fully performed.” (Id. § 4.4.)

     The complaint alleges that Util identified savings

opportunities at Honeywell facilities in Arizona, Kansas,

Louisiana, and New Mexico and that Honeywell approved further

pursuit of those opportunities in Arizona, Kansas, and New

Mexico. (Compl. ¶¶ 18-20, 23.)   The complaint further alleges

that Honeywell terminated the Agreement. (Id. ¶¶ 27, 29.)

Absent from the complaint, however, are any allegations that

Util implemented its recommended changes or validated the cost

reductions.   Because the terms of the Agreement state that

Util’s sole and exclusive remedy upon termination of the

Agreement is for payment for services fully performed and the

complaint makes no allegations that Util fully performed the

required services, Util has not plausibly alleged that it is

entitled damages equivalent to a contingent share of savings.

As such, Util has failed to plead a necessary element of its

breach of contract claim.

     2. Honeywell’s Failure to Provide Util with Required Data

     Util further alleges that Honeywell breached the Agreement

when it failed to provide Util all of the data required under

the Agreement. (Compl. ¶ 34.)    Util says it was damaged by this

failure as it lowered its usual fee, 22.5 percent of savings, to

10 or 15 percent of savings in exchange for access to all

                                  8
Honeywell invoices and, thus, “to the extent Util is owed a

contingent share on Honeywell’s recoveries in Arizona or

elsewhere, it could claim its standard percentage.” (Id. at 8;

Compl. ¶¶ 13, 16.)   This theory of damages clearly depends on

Honeywell owing Util a contingent share which, as the Court

explained above, Util has failed to adequately allege.

Accordingly, Util has failed to adequately allege damages.

     Util also claims it was damaged by this breach as “it is

certainly plausible that had Honeywell provided all of its

invoices as promised, Util would have been able to identify

additional savings and recovery opportunities and Honeywell

would not have cancelled the [Agreement].” (Opp. at 8.)    Neither

this argument, nor any allegations that would allow the Court to

infer this conclusion, appear in the complaint.   As such, the

Court may not credit it in deciding a motion to dismiss. Roth v.

Jennings, 489 F.3d 499, 510 (2d Cir. 2007); Kramer v. Time

Warner, 937 F.2d 767, 773 (2d Cir. 1991).   Moreover, even if

this argument and supporting facts had appeared in the

complaint, it is not clear how termination of the Agreement, in

and of itself, damaged Util.   As such, Util has again failed to

adequately allege damages and thus a breach of contract claim.

         B. Breach of Covenant of Good Faith & Fair Dealing

     Under New York law, “a covenant of good faith and fair

dealing in the course of contract performance” is “[i]mplicit in

                                 9
all contracts.” Dalton v. Educ. Testing Serv., 87 N.Y.2d 384,

389 (1995) (citation omitted). 1    Proof of damages is an element

of an implied covenant of good faith and fair dealing claim.

Sec. Plans, Inc. v. CUNA Mutual Ins. Soc’y, 726 Fed. App’x 17,

20 n.2 (2d Cir. 2018) (summary order) (citing RXR WWP Owner LLC

v. WWP Sponsor, LLC, 17 N.Y.S.3d 698, 700 (1st Dep’t 2015)).

     Honeywell argues that Util has failed to plead a breach of

the covenant claim since it has not adequately pled damages.

(Supp. at 6.)

                     1. Honeywell’s Refund Avoidance

     The complaint alleges that Honeywell breached the covenant

of good faith and fair dealing by deliberately failing to apply

for refunds for which it was eligible. (Id. ¶ 38.)      Util claims

that the damages proximately caused by this breach are the

“contingent payments it would have received had Honeywell

applied for the refunds.” (Opp. at 9).

     As specified above, under the Agreement’s terms, Honeywell

is only required to pay Util if Util fully performed certain

services (Agreement at 16, § 4.4) that the complaint does not


1
  Plaintiff erroneously alleges that the elements for breach of the
covenant stated in Washington v. Kellwood Co. are New York law. (Opp.
at 8 (citing Washington v. Kellwood Co., No. 05 Civ. 10034 (DAB), 2009
WL 855652, at *6 (S.D.N.Y. Mar. 24, 2009)).) Following the chain of
citations makes clear that these are the elements under Illinois—not
New York—law. Washington, 2009 WL 855652, at *6 (citing Boyd v.
University of Illinois, No. 86 Civ. 9327 (TPG), 2001 WL 246402, at *10
(S.D.N.Y. Mar. 13, 2001) (applying Illinois law and citing cases in
Illinois federal and state courts for the elements)).
                                   10
allege Util performed.    Thus, even if Honeywell had applied for

these refunds, Util was not entitled to any contingent payment.

As the contingent payment is the damages Util alleges, Util has

not adequately alleged damages from this breach and, thus, has

failed to adequately state a breach of the covenant claim.

            2. Honeywell’s Failure to Pay Util for Savings

     The complaint further alleges that Honeywell breached the

covenant when it terminated the Agreement, but continued to use

Util’s work product to generate savings “at other facilities in

the U.S.” (Id. ¶ 39.)

     As stated above, the complaint fails to make any adequate

allegations that Util suffered damages from Honeywell’s use of

Util’s work product.    Accordingly, this claim, like the others,

is not adequately pled.

                          IV. Leave to Amend

     Rule 15 of the Federal Rules of Civil Procedure instructs

courts to “freely give leave” to amend “when justice so

requires.” Fed. R. Civ. P. 15(a)(2).    Amendment is not

warranted, however, “absent some indication as to what [a

plaintiff] might add to [its] complaint in order to make it

viable.” Shemian v. Research In Motion Ltd., 570 F. App’x 32, 37

(2d Cir. 2014) (quoting Horoshko v. Citibank, N.A., 373 F.3d

248, 249 (2d Cir. 2004)).



                                  11
     Accordingly, should Plaintiff wish to amend its complaint,

it must demonstrate (1) how it will cure the deficiencies in its

claims by filing a proposed amended complaint and (2) that

j us:tice requires granting leave to amend.    Such demonstration

shall be filed within 30 days of the date of this Opinion.

                             Conclusion

     For the reasons stated above, Plaintiff Util has failed to

adequately state either of its claims against Defendant

Honeywell.    Honeywell's motion to dismiss Util's complaint is

therefore GRANTED without prejudice.

     Accordingly, the Clerk of Court is respectfully directed to

terminate the motion docketed at ECF No. 18.

SO ORDERED.

Dated:       New York, New York
             November ~ , 2018    LL i·~
                                  if~         John F. Keenan
                                       United States District Judge




                                  12
